This cause is almost identical with cause No. 17609, Empire Gas  Fuel Co. v. C. A. Denning, opinion in which has this ray been filed. (128 Okla. 145, 261 P. 929).
The two cases were filed in the same court on the same day and there were only a few days intervening between the trials and the same questions are presented in the appeals, and we, therefore, adopt the syllabus and opinion in cause No. 17609 as the syllabus and opinion in this cause.
In addition to the questions presented and determined in that cause, appellants present the question that the court erred in refusing to give their requested instruction to the effect that it was the jury's duty to determine what damages the crops sustained by reason of the oil and gas flowing over them and what damages were done by the overflow of water and give the plaintiff judgment for such damages only as they might find to have been caused by the oil and salt water. The court committed no error in refusing to give this instruction, for the reason that plaintiff was seeking only such damage as was caused directly and proximately by the escaping oil and salt water, and the measure of damages and plaintiff's right to recover were fully set out and measured in the general instructions that were given.
The judgment of the trial court is affirmed.
All the Justices concur.